Citation Nr: 1612883	
Decision Date: 03/30/16    Archive Date: 04/07/16

DOCKET NO.  09-05 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a right forearm condition, to include carpal tunnel syndrome (CTS) and right ulnar neuropathy.

2.  Entitlement to service connection for a left forearm condition, to include CTS and left ulnar neuropathy.

3.  Entitlement to an evaluation in excess of 10 percent for a left knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from July 1995 to December 2006.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision by the Columbia, South Carolina, Regional Office (RO) of the United States Department of Veterans Affairs (VA), which denied service connection for left and right forearm disabilities and denied an increased rating for a left knee disability.

The Veteran testified at a July 2009 hearing held at the RO before the undersigned Veterans Law Judge (VLJ); a transcript of the hearing is associated with the claims file.  When these matters were previously before the Board in October 2009 and August 2014, remand was required for additional development.

The Veteran's file has been scanned, and converted from a hybrid paper and electronic file to a purely electronic file.  The Board has reviewed the records and documents maintained in Virtual VA (VVA) and the Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.  


FINDINGS OF FACT

1.  Left and right arm neurological problems, diagnosed as CTS and ulnar neuropathies, were first manifested on active duty.

2.  The left knee disability has, throughout the appellate period, been manifested by limitation of flexion to greater than 60 degrees with pain, and radiographic evidence of degenerative changes; there is no evidence or allegation of instability or meniscal damage.


CONCLUSIONS OF LAW

1.  The criteria for service connection of a right forearm condition are met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

2.  The criteria for service connection of a left forearm condition are met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

3.  The criteria for an evaluation in excess of 10 percent for a left knee disability are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5260 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The Board is granting in full the benefits sought on appeal with regard to the left and right forearms.  Accordingly, any error committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed.

With regard to the left knee, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  A January 2008 letter satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  This letter also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Finally, the Veteran was informed of the need to show the impact of disabilities on daily life and occupational functioning.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), rev'd in part sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

The Veteran's service treatment records, VA medical treatment records, and private treatment records have been obtained.  The Board additionally notes s that the Veteran's vocational rehabilitation records have been obtained from VA and associated with the claims file, in compliance with VA's prior remands.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159; see Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159(c)(2).  

VA examinations were conducted in 2008 and 2014; the examiners addressing the left knee made all clinical findings necessary to application of the rating criteria, and the reports are adequate for adjudication.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The Veteran's representative requested an updated examination in December 2015 correspondence because the knee "may have worsened...."  In light of the absence of any indication or definitive statement of actual worsening, and the consistency of the medical evidence of record over time with regard to the left knee, such request is denied.  See 38 C.F.R. § 3.159; see also Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995).

At the Veteran's July 2009 hearing, the undersigned discussed the elements of the claim on appeal, to include identifying the types of evidence and information which would be of assistance in substantiating it.  Additionally, the Veteran was offered an opportunity to ask the undersigned questions regarding his claim. 38 C.F.R. § 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

Service Connection

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. 

In order to establish service connection on a direct basis, the record must contain competent evidence of: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011).  A layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997).  See also Bostain v. West, 11 Vet. App. 124, 127 (1998).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

CTS was diagnosed in 2007, and ulnar neuropathies were diagnosed in 2009; the Veteran continues to complain of related symptoms, and the diagnoses are current.  Twice the Veteran has been examined for purposes of obtaining an adequate opinion as to whether his left and right forearm neurological conditions are at least as likely as not related to service.  Unfortunately, both the April 2010 and November 2014 opinions are inadequate.  In April 2010, the examiner did not note or consider the Veteran's lay reports that he had experienced numbness of both hands in service, and relied upon a lack of in-service treatment records to render a negative nexus opinion.  The November 2014 examiner noted the reports, but despite Board remand instructions that such must be considered, rendered a negative opinion also based entirely on the fact that there was no documented evidence of in-service treatment.

The veteran is competent to report that he experienced numbness of the hands (they "fell asleep") on active duty.  While records do not corroborate his complaint, neither do they contradict him.  There is no basis upon which to question the credibility of the reports.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").  Simply put, the examiners erred in not giving the lay testimony probative weight.

Upon consideration of all the evidence, meaning the positive lay statements and the neutral-to-negative medical record silence, the Board finds that the preponderance of the evidence favors the claims and service connection for left and right forearm disabilities is warranted.

Evaluation

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1 ; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Separate ratings may be assigned for separate periods of time based on the facts found, however.  This practice is known as "staged" ratings."  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

If the evidence for and against a claim is in equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 ; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 . 

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The  percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1. 

There are numerous Diagnostic Codes which are potentially applicable to evaluation of a knee disability.  Code 5256 is utilized for evaluation of ankylosis or the functional equivalent; as there remains some motion of the left knee, this Code is not applicable here.  Codes 5258 and 5259 evaluate impairment of the semilunar cartilage, or menisci, but no such injuries or damage are note here.  Finally, while evaluations under Code 5262 may be based in part upon knee disability, the underlying impairment must be related to damage to the bones of the lower leg.  No tibia or fibula impairment is shown.  38 C.F.R. § 4.71a.  

Code 5257 evaluates disabilities of the knee based on the degree of subluxation and instability of the joint.  As the Veteran does not complain of such symptomatology, and such are not noted by care providers, Code 5257 is not applicable here.  38 C.F.R. § 4.71a.

For limitation of motion, there are three potentially applicable Diagnostic Codes.  Code 5260 assigns evaluations based on limitation of flexion.  Limitation to 60 degrees merits a noncompensable, or 0 percent, evaluation.  A 10 percent evaluation is assigned for limitation to 45 degrees.  Limitation to 30 degrees flexion warrants a 20 percent evaluation, and a 30 percent evaluation is assigned for limitation to 15 degrees of flexion.  38 C.F.R. § 4.71a, Code 5260. 

Limitation of extension is rated under Code 5261.  A noncompensable evaluation is assigned for limitation to 5 degrees.  A 10 percent evaluation is for assignment when extension is limited to 10 degrees.  Fifteen degrees limitation merits a 20 percent evaluation, and 20 degrees merits a 30 percent evaluation.  Limitation to 30 degrees is evaluated as 40 percent disabling, and limitation to 45 degrees warrants a 50 percent evaluation.  38 C.F.R. § 4.71a, Code 5261. 

In evaluating any disability on the basis of limitation of motion, VA must consider the actual degree of functional impairment imposed by pain, incoordination, weakness, fatigue, and lack of endurance with repetitive motion.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995). 

Finally, Code 5003, for degenerative arthritis, provides that degenerative arthritis that is established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved, as discussed above.  When there is no limitation of motion of the specific joint or joints that involve degenerative arthritis, Diagnostic Code 5003 provides a 20 percent rating for degenerative arthritis with X- ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations, and a 10 percent rating for degenerative arthritis with x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups.  38 C.F.R. § 4.71a, Code 5003. 

Note (1) provides that the 20 percent and 10 percent ratings based on x-ray findings will not be combined with ratings based on limitation of motion.  Note (2) provides that the 20 percent and 10 percent ratings based on X-ray findings will not be utilized in rating conditions listed under Diagnostic Codes 5013 to 5024, inclusive.  38 C.F.R. § 4.71a, Code 5003. 

When there is some limitation of motion of the specific joint or joints involved that is noncompensable (0 percent) under the appropriate diagnostic codes, Diagnostic Code 5003 provides a rating of 10 percent for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Code 5003. 

VAOPGCPREC 9-04 provides that where a claimant has both limitation of flexion and limitation of extension of the same leg separate ratings under diagnostic codes 5260 and 5261 are warranted to adequately compensate for functional loss associated with injury to the leg.  By contrast, an evaluation under Code 5003 may not be combined with one under Code 5260 or Code 5261; Code 5003 does not specify the plane of limited motion considered, and so evaluation under either of the other limitation of motion Codes forecloses the possibility of multiple evaluations.  See generally VAOPGCPREC 23-97 and VAOPGCREC 9-98; 38 C.F.R. § 4.14.

The RO here initially rated the Veteran's left knee under a hyphenated Code, 5260-5010, meaning that while there was some limitation of flexion under Code 5260, it was not to a compensable degree and so a rating under Code 5010, for traumatic arthritis was assigned, Code 5010 refers to Code 5003 for the applicable criteria; for all practical purposes they are the same.  Effective November 3, 2014, the RO then changed the Code used to assign the ongoing 10 percent rating, to 5003-5260.  As is discussed further below, this was in error, as the hyphenation signals (correctly) that the diagnosed condition was degenerative arthritis, but such was assigned a rating under Code 5260 for limitation of flexion.  In fact, no compensable rating is assignable under Code 5260.  The diagnostic Code numbers should have remained as initially set.

VA treatment records reveal complaints of left knee pain throughout the appellate period; the Veteran was prescribed, and attended, physical therapy for such.  While some functional limitation is anecdotally noted in those records, it is not quantified sufficiently to permit application of the rating criteria.  However, the January 2008 and November 2014 examination findings are very consistent between each other and with the described impairment in treatment records. 

In January 2008, the Veteran complained of left knee pain; which during a flare-up several months earlier was severe and accompanied by swelling.  He stated that he could not sit for extended periods of time, and could not run or exercise.  Flare-ups were frequent and would last for several days; he treated with ice and rest, and wore a knee brace.  Range of motion of the left knee was full in extension, and slightly limited to 130 degrees in flexion.  Repeated motion did not cause increased limitations.  The knee was fully stable, with some tenderness and swelling.  Crepitus was mild.  X-rays were normal, and moderate to severe chondromalacia patella and patella bursitis were diagnosed.

At the November 2014 examination, the Veteran reported that his knee had been swollen and painful; it flared up with weight bearing in the mornings.  He described decreased range of motion with pain, which limited his functional use of the knee.  He occasionally used a knee brace.  Physical examination showed full extension, but flexion was limited to 120 degrees.  The Veteran stated that movement was painful, and also complained of pain without motion.  The examiner did not report evidence of pain when weight bearing, however; the left knee was tender on the medial joint line.  The Veteran did not have increased functional impairment with repeated movement, but the examiner commented that extended use or flare-ups could cause increased functional impairment.  This could not be quantified without speculation.  Some mild weakness of the left knee was noted, but the joint was fully stable.  A 2012 MRI showed mild left knee degenerative changes.  

The disability picture presented shows limitation of flexion of the left knee to far greater than 60 degrees.  The lowest measurement, 120 degrees, is almost three times that required for assignment of a compensable evaluation under Code 5260; even considering the described functional impairment from pain and weakness on flare-ups or with prolonged use, the limitation fails to approach 45 degrees or the equivalent in flexion.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Accordingly, no increased rating under Code 5260, for limited flexion of the left knee, is warranted.  Moreover, as there is no limitation of extension alleged or shown, assignment of a separate or increased rating under Code 5261 is also not available.

There is, however, clear functional limitation of movement of the left knee throughout the appellate period.  While such does not rise to a compensable level under a joint specific Code such as 5260, the arthritis Codes of 5010 and 5003 do provide a clear mechanism for assignment of a 10 percent rating.  These Codes do not, however, provide for any higher rating for a single joint.

Consideration has been given to the possibility of assignment of an extraschedular evaluation under 38 C.F.R. § 3.321.  Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).

First, a determination must be made as to whether the schedular criteria reasonably describe a veteran's disability level and symptomatology.  Id. At 115.  If the schedular rating criteria do reasonably describe a veteran's disability level and symptomatology, referral for extraschedular consideration is not required and the analysis stops.  Id.

If the schedular rating criteria do not reasonably describe a veteran's level of disability and symptomatology, a determination must be made as to whether an exceptional disability picture includes other related factors, such as marked interference with employment and frequent periods of hospitalization.  Id. At 116.

If an exceptional disability picture including such factors as marked interference with employment and frequent periods of hospitalization exists, the matter must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

The Board also notes that a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362 (2014).  

The applied criteria fully account for the Veteran's complaints of pain, stiffness, and resulting functional impairment, particularly in light of their application through the lens of the DeLuca factors.  Further, there are no unaccounted for symptoms which fall outside the criteria for the knee.  No additional consideration of extraschedular evaluation is required.  









	(CONTINUED ON NEXT PAGE)



The preponderance of the evidence is against the claim; there is no doubt to be resolved.  An evaluation in excess of 10 percent for a left knee disability is not warranted.


ORDER

Service connection for a right forearm condition is granted.

Service connection for a left forearm condition is granted.

An evaluation in excess of 10 percent for a left knee disability is denied.



______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


